DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 15-17, 19, 22-23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2019/054709 published 03/21/2019; cited portions reference US .
Regarding claim 1, Jung teaches a method for wireless communication at a wireless repeater, comprising: 
receiving, from a first base station, instructions to monitor for synchronization signal blocks from a second base station [Jung ¶ 0192, Fig. 10: terminal may receive an SS measurement request from a serving base station, wherein the SS measurement request may include an SS measurement request for the serving base station and an SS measurement request for the neighbor cell (i.e. second BS); ¶ 0162: SS measurement may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series]; and
transmitting, to the first base station, a report indicating that one or more synchronization signal blocks transmitted from the second base station were detected based at least in part on the instructions [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station, wherein the SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the neighbor cell (here, the reported measurements may be a beam quality/intensity which implies said beam has been detected)].

However, in a similar field of endeavor, Chen teaches receiving, from the first base station, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶ 0082 defining DMRS as being included in SSB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing additional DMRS resources for measurement by a user equipment based on previous measurement results of a transmitted SS block as taught by Chen.  The motivation to do so would be [Chen ¶ 0013].
However, Jung in view of Chen does not explicitly disclose a method of SS block measurement and reporting in a wireless repeater.
However, in a similar field of endeavor, Kim teaches a method of SS block measurement and reporting in a wireless repeater [Kim ¶ 0005: a terminal receiving synchronization signals transmitted on a plurality of carriers are transmitted from domains having different frequencies or different times; ¶ 0105: the base station 110 or the terminal 120 illustrated in the figure may be replaced by the relay as needed].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of receiving synchronization signals at a relay device.  The motivation to do so would be to extend coverage area of a cell.
Regarding claim 5, Jung in view of Chen in view of Kim teaches the method of claim 1, however, Jung does not explicitly disclose further comprising: determining, based at least in part on detecting the one or more synchronization signal blocks from the second base station, a set of properties associated with the one or more synchronization signal blocks from the second base station; and transmitting [Jung ¶ 0164: serving base station may receive the SS measurement report from the terminal], within the report, an indication of the set of properties associated with the [Jung ¶ 0164: The SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the adjacent cell (i.e. second BS)… SS measurement report may include information on a neighbor cell ID (i.e. identity of second BS), a preferred SS beam, a beam identifier, a beam signal intensity, and a beam signal quality (see ¶ 0066: terminal may measure signal qualities of the serving cell and the neighbor cell. As an example of the signal quality, the terminal may measure reference signal received power (RSRP))].
However, Jung does not explicitly disclose the set of properties comprising a time offset for signals received from the second base station.
However, Chen teaches the set of properties comprising a time offset for signals received from the second base station [Chen ¶ 0219: UE provides the RRC level report to the source cell, wherein the report is beam level measurements based on NR-SS measurements, where the beam level measurement results in the report may include the time index of the SS block (i.e. time offset)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Jung in view of Chen in view of Kim teaches the method of claim 1, however, Jung does not explicitly disclose further comprising: identifying a first reception beam used to receive the one or more synchronization signal blocks 
However, Chen teaches identifying a first reception beam used to receive the one or more synchronization signal blocks transmitted from the first base station during a first set of one or more symbol periods; and identifying a second reception beam used to receive the one or more synchronization signal blocks transmitted from the second base station during a second set of one or more symbol periods [Chen ¶ 0218: UE performs beam level measurements in source cell (i.e. first BS) and target cell (i.e. second BS) based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations); see also Fig. 15: UE receiving NR-SS from first and second cell)]; and 
transmitting, within the report, an indication of the first reception beam, the second reception beam, the first set of one or more symbol periods, the second set of one or more symbol periods, or any combination thereof [Chen ¶ 0219: UE provides the RRC level report to the source cell, wherein the report is beam level measurements based on NR-SS measurements, where the beam level measurement results in the report may include the time index of the SS block (i.e. indication of symbol period) and beam ID (i.e. indication of first/second reception beam)].

Regarding claim 7, Jung in view of Chen in view of Kim teaches the method of claim 6, however, Jung does not explicitly disclose wherein the transmission beam pattern is based at least in part on the indication of the first reception beam, the second reception beam, the first set of one or more symbol periods, the second set of one or more symbol periods, or any combination thereof.
However, Chen teaches wherein the transmission beam pattern is based at least in part on the indication of the first reception beam, the second reception beam, the first set of one or more symbol periods, the second set of one or more symbol periods, or any combination thereof [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶0082 defining DMRS as being included in SSB)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Jung in view of Chen in view of Kim teaches the method of claim 1, however, Jung does not explicitly disclose further comprising: configuring reception beams of the wireless repeater for receiving, during a set of one or more symbol periods, the one or more synchronization signal blocks transmitted from the first 
However, Chen teaches configuring reception beams of the wireless repeater for receiving, during a set of one or more symbol periods, the one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station during a second set of one or more symbol periods, or any combination thereof, wherein the configured reception beams are based at least in part on the indication of the transmission beam pattern [Chen ¶ 0220: based on the NR-SS measurement report, source cell configures the UE to perform further measurements (e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells) for more accurate measurement results; ¶ 0221: UE performs cell and/or beam level measurements on the newly configured additional RS (i.e. RS pattern indicated by BS) from one or multiple neighboring TRPs/Cells as well as the serving cell].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 9, Jung in view of Chen in view of Kim teaches the method of claim 1, further comprising: detecting one or more additional synchronization signal blocks from the first base station based at least in part on the instructions; and transmitting, within the report, an indication of the one or more additional synchronization signal blocks from the first base station [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station (i.e. instructions to perform measurements on both the second cell and SS burst of the serving cell, i.e., first BS)].
Regarding claim 10, Jung in view of Chen in view of Kim teaches the method of claim 1, further comprising: 
detecting the one or more synchronization signal blocks from the second base station based at least in part on the instructions [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station, wherein the SS measurement report may include an SS measurement report for the neighbor cell].
However, Jung does not explicitly disclose performing an initialization procedure to connect with the second base station based at least in part on the detected the one or more synchronization signal blocks from the second base station.
However, Chen teaches performing an initialization procedure to connect with the second base station based at least in part on the detected the one or more synchronization signal blocks from the second base station [Chen ¶ 0223: once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell); ¶ 0224: after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request, and these measurements may be used by the target cell to reserve resources for RACH access corresponding to the reported beams, e.g., assign contention free RACH resources that would be beam specific].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 15, Jung in view of Chen in view of Kim teaches the method of claim 1, however, Jung does not explicitly disclose wherein the transmission beam pattern corresponds to symbol periods during which the one or more synchronization signal blocks from the first base station are transmitted, the one or more synchronization signal blocks from the second base station are transmitted, or any combination thereof.
However, Chen teaches wherein the transmission beam pattern corresponds to symbol periods during which the one or more synchronization signal blocks from the first base station are transmitted, the one or more synchronization signal blocks from the second base station are transmitted, or any combination thereof [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶0082 defining DMRS as being included in SSB); see also ¶ 0084: defines SS burst as a beam sweeping pattern)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 16, Jung teaches a method for wireless communication at a first base station, comprising: 
transmitting, to a wireless device, instructions to monitor for synchronization signal blocks from a second base station [Jung ¶ 0192, Fig. 10: terminal may receive an SS measurement request from a serving base station, wherein the SS measurement request may include an SS measurement request for the serving base station and an SS measurement request for the neighbor cell (i.e. second BS); ¶ 0162: SS measurement may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series]; 
receiving, from the wireless device, a report indicating that one or more synchronization signal blocks transmitted from the second base station were detected based at least in part on the instructions [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station, wherein the SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the neighbor cell (here, the reported measurements may be a beam quality/intensity which implies said beam has been detected)].
However, Jung does not explicitly disclose transmitting, to the wireless device, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report.
However, in a similar field of endeavor, Chen teaches transmitting, to the wireless device, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶ 0082 defining DMRS as being included in SSB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing additional DMRS resources for measurement by a user equipment based on previous measurement results of a transmitted SS block as taught by Chen.  The motivation to do so would be to provide a configurable cell quality derivation method for multi-beam based NR networks [Chen ¶ 0013].
However, Jung in view of Chen does not explicitly disclose a method of SS block measurement and reporting wherein the wireless device is a wireless repeater.
However, in a similar field of endeavor, Kim teaches a method of SS block measurement and reporting wherein the wireless device is a wireless repeater [Kim ¶ 0005: a terminal receiving synchronization signals transmitted on a plurality of carriers are transmitted from domains having different frequencies or different times; ¶ 0105: the base station 110 or the terminal 120 illustrated in the figure may be replaced by the relay as needed].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of receiving synchronization signals at a relay device.  The motivation to do so would be to extend coverage area of a cell.
Regarding claim 17, Jung in view of Chen in view of Kim teaches the method of claim 16, however, Jung does not explicitly disclose further comprising: determining, based at least in part on the report, a synchronization signal block pattern for the one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern corresponds to the synchronization signal block pattern.
However, Chen teaches determining, based at least in part on the report, a synchronization signal block pattern for the one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern corresponds to the synchronization signal block pattern [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is analogous to a SS block pattern; see also Jung ¶ 0082 defining DMRS as being included in SSB))].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 19, Jung in view of Chen in view of Kim teaches the method of claim 16, further comprising: configuring a monitoring interval to monitor for the synchronization signal blocks from the second base station; and transmitting, within the instructions, an indication of the monitoring interval [Jung ¶ 0192, Fig. 10: terminal may receive an SS measurement request from a serving base station, wherein the SS measurement request may include an SS measurement request for the serving base station and an SS measurement request for the neighbor cell wherein SS timing configuration may include at least one of a time offset and periodicity].
Regarding claim 22, Jung in view of Chen in view of Kim teaches the method of claim 16, further comprising: receiving, within the report, an indication of a set of properties associated with the one or more synchronization signal blocks from the second base station, the set of properties comprising a reference signal received power of the one or more synchronization blocks from the second base station, an identity of the second base station, or any combination thereof [Jung ¶ 0164: The SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the adjacent cell (i.e. second BS)… SS measurement report may include information on a neighbor cell ID (i.e. identity of second BS), a preferred SS beam, a beam identifier, a beam signal intensity, and a beam signal quality (see ¶ 0066: terminal may measure signal qualities of the serving cell and the neighbor cell. As an example of the signal quality, the terminal may measure reference signal received power (RSRP))].
However, Jung does not explicitly disclose the set of properties comprising a time offset for signals received from the second base station.
However, Chen teaches the set of properties comprising a time offset for signals received from the second base station [Chen ¶ 0219: UE provides the RRC level report to the source cell, wherein the report is beam level measurements based on NR-SS measurements, where the beam level measurement results in the report may include the time index of the SS block (i.e. time offset)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 23, Jung in view of Chen in view of Kim teaches the method of claim 16, however, Jung does not explicitly disclose further comprising: receiving, within the report, an indication of a first reception beam and a first set of one or more symbol periods for receiving the one or more synchronization signal blocks transmitted from the first base station and an indication of a second reception beam and a second set of one or more symbol periods for receiving the one or more synchronization signal blocks transmitted from the second base station.
However, Chen teaches receiving, within the report, an indication of a first reception beam and a first set of one or more symbol periods for receiving the one or more synchronization signal blocks transmitted from the first base station and an indication of a second reception beam and a second set of one or more symbol periods for receiving the one or more synchronization signal blocks transmitted from the second base station [Chen ¶ 0219: UE provides the RRC level report to the source cell, wherein the report is beam level measurements based on NR-SS measurements, where the beam level measurement results in the report may include the time index of the SS block (i.e. indication of symbol period) and beam ID (i.e. indication of first/second reception beam)]; and 
determining the transmission beam pattern based at least in part on the indication of the first reception beam, the second reception beam, the first set of one or more symbol periods, the second set of one or more symbol periods, or any combination thereof [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 28, Jung in view of Chen in view of Kim teaches the method of claim 16, however, Jung does not explicitly disclose wherein the transmission beam pattern corresponds to symbol periods during which the one or more synchronization signal blocks from the first base station are transmitted, the one or more synchronization signal blocks from the second base station are transmitted, or any combination thereof.
However, Chen teaches wherein the transmission beam pattern corresponds to symbol periods during which the one or more synchronization signal blocks from the first base station are transmitted, the one or more synchronization signal blocks from the second base station are transmitted, or any combination thereof [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶0082 defining DMRS as being included in SSB); see also ¶ 0084: defines SS burst as a beam sweeping pattern)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 29, Jung teaches an apparatus for wireless communication at a wireless repeater, comprising: 
a processor [Jung ¶ 0219, Fig. 12: controller 1230]; and 
a memory coupled with the processor, wherein the memory comprises instructions executable by the processor [Jung ¶ 0029: data processing apparatus uses computer-readable instructions stored in memory] to cause the apparatus to: 
receive, from a first base station, instructions to monitor for synchronization signal blocks from a second base station [Jung ¶ 0192, Fig. 10: terminal may receive an SS measurement request from a serving base station, wherein the SS measurement request may include an SS measurement request for the serving base station and an SS measurement request for the neighbor cell (i.e. second BS); ¶ 0162: SS measurement may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series]; 
transmit, to the first base station, a report indicating that one or more synchronization signal blocks transmitted from the second base station were detected based at least in part on the instructions [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station, wherein the SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the neighbor cell (here, the reported measurements may be a beam quality/intensity which implies said beam has been detected)].
However, Jung does not explicitly disclose receive, from the first base station, an indication of a transmission 12 beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report.
However, in a similar field of endeavor, Chen teaches receive, from the first base station, an indication of a transmission 12 beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶ 0082 defining DMRS as being included in SSB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing additional DMRS resources for measurement by a user equipment based on previous measurement results of a transmitted SS block as taught by Chen.  The motivation to do so would be to provide a configurable cell quality derivation method for multi-beam based NR networks [Chen ¶ 0013].
However, Jung in view of Chen does not explicitly disclose a method of SS block measurement and reporting in a wireless repeater.
However, in a similar field of endeavor, Kim teaches a method of SS block measurement and reporting in a wireless repeater [Kim ¶ 0005: a terminal receiving synchronization signals transmitted on a plurality of carriers are transmitted from domains having different frequencies or different times; ¶ 0105: the base station 110 or the terminal 120 illustrated in the figure may be replaced by the relay as needed].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of receiving synchronization signals at a relay device.  The motivation to do so would be to extend coverage area of a cell.
Regarding claim 30, Jung teaches an apparatus for wireless communication at a first base station, comprising: 
a processor [Jung ¶ 0212, Fig. 11: base station having controller 1130]; and 
a memory coupled with the processor, wherein the memory comprises instructions executable by the processor [Jung ¶ 0029: data processing apparatus uses computer-readable instructions stored in memory] to cause the apparatus to: 
transmit, to a wireless device, instructions to monitor for synchronization signal blocks from a second base station [Jung ¶ 0192, Fig. 10: terminal may receive an SS measurement request from a serving base station, wherein the SS measurement request may include an SS measurement request for the serving base station and an SS measurement request for the neighbor cell (i.e. second BS); ¶ 0162: SS measurement may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series]; 
receive, from the wireless device, a report indicating that one or more synchronization signal blocks transmitted from the second base station were detected based at least in part on the instructions [Jung ¶ 0193, Fig. 10: terminal may perform SS measurement on the basis of information received in operation 1005, e.g., the SS measurement by the terminal may correspond to measurement of a signal included in SS block/SS burst/SS burst set/SS block series; ¶ 0194: terminal may transmit an SS measurement report to the serving base station, wherein the SS measurement report may include an SS measurement result for the serving cell and/or an SS measurement report for the neighbor cell (here, the reported measurements may be a beam quality/intensity which implies said beam has been detected)].
However, Jung does not explicitly disclose transmit, to the wireless device, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report.
However, in a similar field of endeavor, Chen teaches transmit, to the wireless device, an indication of a transmission beam pattern for one or more synchronization signal blocks transmitted from the first base station, the one or more synchronization signal blocks transmitted from the second base station, or any combination thereof, wherein the transmission beam pattern is based at least in part on the report [Chen ¶ 0220, Fig. 15: based on the NR-SS measurement report, source cell configures the UE to perform further measurements, e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells, for more accurate measurement results; ¶ 0110: additional RS may be DMRS (here, DMRS is a component of a SS block, i.e., additional DMRS may be considered a transmission beam pattern of a SSB; see also Jung ¶ 0082 defining DMRS as being included in SSB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing additional DMRS resources for measurement by a user equipment based on previous measurement results of a transmitted SS block as taught by Chen.  The motivation to do so would be to provide a configurable cell quality derivation method for multi-beam based NR networks [Chen ¶ 0013].
However, Jung in view of Chen does not explicitly disclose a method of SS block measurement and reporting wherein the wireless device is a wireless repeater.
However, in a similar field of endeavor, Kim teaches a method of SS block measurement and reporting wherein the wireless device is a wireless repeater [Kim ¶ 0005: a terminal receiving synchronization signals transmitted on a plurality of carriers are transmitted from domains having different frequencies or different times; ¶ 0105: the base station 110 or the terminal 120 illustrated in the figure may be replaced by the relay as needed].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of receiving synchronization signals at a relay device.  The motivation to do so would be to extend coverage area of a cell.

Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chen in view of Kim in view of Pelletier et al. (WO 2019/195060) [“Pelletier”].
Regarding claim 11, Jung in view of Chen in view of Kim teaches the method of claim 1, however, does not explicitly disclose wherein transmitting the report comprises: transmitting the report in a portion of a bandwidth used to receive the one or more synchronization signal blocks from the first base station.
However, in a similar field of endeavor, Pelletier teaches wherein transmitting the report comprises: transmitting the report in a portion of a bandwidth used to receive the one or more synchronization signal blocks from the first base station [Pelletier ¶ 0133: WTRU may be configured with multiple measurement objects associated with sets of CSI-RS and/or SSBs belonging to different bandwidth parts (BWPs) and associated with a reporting configuration which may include a condition to report the measurement based on the radio link monitored in the current active DL BWP; ¶ 0136: measurements reported on a UL/DL BWP pair (i.e., SSB measured on DL BWP would be reported on paired UL BWP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method reporting SS block measurements on a selected active bandwidth part.  The motivation to do so would be to mitigate radio link failure between a WTRU and network [Pelletier ¶ 0136].
Regarding claim 12, Jung in view of Chen in view of Kim teaches the method of claim 1, however, does not explicitly disclose wherein transmitting the report comprises: transmitting the report in a first bandwidth that is different from a second bandwidth used to receive the one or more synchronization signal blocks from the first base station.
However, in a similar field of endeavor, Pelletier teaches wherein transmitting the report comprises: transmitting the report in a first bandwidth that is different from a second bandwidth used to receive the one or more synchronization signal blocks from the first base station [Pelletier ¶ 0136: WTRU may switch its active UL BWP based on an estimate path loss from measured DL reference signals (i.e., reference signals associated with measurement objects); ¶ 0137: After any BWP switching, the WTRU may transmit the measurement report to the NW (here, the WTRU measures SSB in a first DL BWP of a DL/UL BWP pair and autonomously switched to a second DL/UL BWP prior to reporting on the second UL BWP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method reporting SS block measurements on a selected active bandwidth part.  The motivation to do so would be to mitigate radio link failure between a WTRU and network [Pelletier ¶ 0136].
Regarding claim 24, Jung in view of Chen in view of Kim teaches the method of claim 16, however, does not explicitly disclose wherein receiving the report comprises: receiving the report in a portion of a bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater.
However, in a similar field of endeavor, Pelletier teaches wherein receiving the report comprises: receiving the report in a portion of a bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater [Pelletier ¶ 0133: WTRU may be configured with multiple measurement objects associated with sets of CSI-RS and/or SSBs belonging to different bandwidth parts (BWPs) and associated with a reporting configuration which may include a condition to report the measurement based on the radio link monitored in the current active DL BWP; ¶ 0136: measurements reported on a UL/DL BWP pair (i.e., SSB measured on DL BWP would be reported on paired UL BWP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method reporting SS block measurements on a selected active bandwidth part.  The motivation to do so would be to mitigate radio link failure between a WTRU and network [Pelletier ¶ 0136].
Regarding claim 25, Jung in view of Chen in view of Kim teaches the method of claim 16, however, does not explicitly disclose wherein receiving the report comprises: receiving the report in a first bandwidth that is different from a second bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater.
However, in a similar field of endeavor, Pelletier teaches wherein receiving the report comprises: receiving the report in a first bandwidth that is different from a second bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater [Pelletier ¶ 0136: WTRU may switch its active UL BWP based on an estimate path loss from measured DL reference signals (i.e., reference signals associated with measurement objects); ¶ 0137: After any BWP switching, the WTRU may transmit the measurement report to the NW (here, the WTRU measures SSB in a first DL BWP of a DL/UL BWP pair and autonomously switched to a second DL/UL BWP prior to reporting on the second UL BWP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method reporting SS block measurements on a selected active bandwidth part.  The motivation to do so would be to mitigate radio link failure between a WTRU and network [Pelletier ¶ 0136].

Claims 13-14 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chen in view of Kim in view of Futaki (US 2019/0182000) [“Futaki”].
Regarding claim 13, Jung in view of Chen in view of Kim teaches the method of claim 1, however, does not explicitly disclose wherein receiving the instructions comprises: receiving, from the first base station, control information comprising the instructions, wherein the control information is received in a portion of a bandwidth used to receive the one or more synchronization signal blocks from the first base station.
However, in a similar field of endeavor, Futaki teaches wherein receiving the instructions comprises: receiving, from the first base station, control information comprising the instructions, wherein the control information is received in a portion of a bandwidth used to receive the one or more synchronization signal blocks from the first base station [Futaki ¶¶ 0158-0159, Fig. 17: UE camps on BWP#1 and receives measurement configurations; ¶ 0161: UE 12 uses the measurement configuration corresponding to BWP #1 received in Step 1701, and performs measurement in BWP #1 (see also ¶ 0019: a BWP may or may not include SSB, therefore, a UE may receive measurement configuration on a BWP that also contains SSB to be measured)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing control information on a BWP that contains SSB measurement objects.  The motivation to do so would be to improve measurement configuration of an active bandwidth part [Futaki 0043].
Regarding claim 14, Jung in view of Chen in view of Kim teaches the method of claim 1, however, does not explicitly disclose wherein receiving the instructions comprises: receiving, from the first base station, control information comprising the instructions, wherein the control information is received in a first bandwidth that is different from a second bandwidth used to receive the one or more synchronization signal blocks from the first base station.
However, in a similar field of endeavor, Futaki teaches wherein receiving the instructions comprises: receiving, from the first base station, control information comprising the instructions, wherein the control information is received in a first bandwidth that is different from a second bandwidth used to receive the one or more synchronization signal blocks from the first base station [Futaki ¶ 0162: RAN node 11 transmits control information indicating switching of the active BWP from BWP #1 to BWP #2, i.e., DCI on a NR PDCCH, to the UE 12 (here UE is camped on BWP #1 therefore receives DCI on BWP #1) and in response to receiving this control information (PDCCH/DCI), the UE 12 switches the active BWP to BWP #2 and switches from the measurement configuration corresponding to BWP #1 to the measurement configuration corresponding to BWP #2, and performs measurement in BWP #2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing control information on a BWP that contains SSB measurement objects.  The motivation to do so would be to improve measurement configuration of an active bandwidth part [Futaki 0043].
Regarding claim 26, Jung in view of Chen in view of Kim teaches the method of claim 16, however, does not explicitly disclose wherein transmitting the instructions comprises: transmitting control information comprising the instructions, wherein the control information is transmitted in a portion of a bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater.
However, in a similar field of endeavor, Futaki teaches wherein transmitting the instructions comprises: transmitting control information comprising the instructions, wherein the control information is transmitted in a portion of a bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater [Futaki ¶¶ 0158-0159, Fig. 17: UE camps on BWP#1 and receives measurement configurations; ¶ 0161: UE 12 uses the measurement configuration corresponding to BWP #1 received in Step 1701, and performs measurement in BWP #1 (see also ¶ 0019: a BWP may or may not include SSB, therefore, a UE may receive measurement configuration on a BWP that also contains SSB to be measured)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing control information on a BWP that contains SSB measurement objects.  The motivation to do so would be to improve measurement configuration of an active bandwidth part [Futaki 0043].
Regarding claim 27, Jung in view of Chen in view of Kim teaches the method of claim 16, however, does not explicitly disclose wherein transmitting the instructions comprises: transmitting control information comprising the instructions in a first bandwidth that is different from a second bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater.
However, in a similar field of endeavor, Futaki teaches wherein transmitting the instructions comprises: transmitting control information comprising the instructions in a first bandwidth that is different from a second bandwidth used to transmit the one or more synchronization signal blocks to the wireless repeater [Futaki ¶ 0162: RAN node 11 transmits control information indicating switching of the active BWP from BWP #1 to BWP #2, i.e., DCI on a NR PDCCH, to the UE 12 (here UE is camped on BWP #1 therefore receives DCI on BWP #1) and in response to receiving this control information (PDCCH/DCI), the UE 12 switches the active BWP to BWP #2 and switches from the measurement configuration corresponding to BWP #1 to the measurement configuration corresponding to BWP #2, and performs measurement in BWP #2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of triggering a user equipment to measure and report on synchronization signal blocks transmitted from a second base station as taught by Jung with the method of providing control information on a BWP that contains SSB measurement objects.  The motivation to do so would be to improve measurement configuration of an active bandwidth part [Futaki 0043].

Allowable Subject Matter
Claims 2-4, 18, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474